DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2020 and 6/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most 
Regarding claim 1:
	This claim is directed towards “a printer configured to” provide a jet of gas, without also presenting any structure.  As such, the claim itself is presented as a single means intended to cover every conceivable means for achieving the function of providing the claimed jet of gas.  Because the instant specification discloses only those structures known to the inventor(s), the disclosure is not commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15:
	This claim describes a printer that is operable in an e-assisted aerosol mode “in which the extraction gas is provided and the electrostatic field is generated” and an e-jet mode “in which the extraction gas is provided and the electrostatic filed is generated.”  In other words, there appears to be no difference between the e-assisted aerosol mode and the e-jet mode.  It is unclear, then, how the two modes are meant to vary.  Moreover, it is unclear how these different modes might impart a structural difference to the claimed printer apparatus.
Regarding claims 16-18:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Lee et al. (US 7216958 B2).
Regarding claim 1 (as best understood):
	Lee et al. disclose a printer configured to provide a jet of extraction gas (ion wind W) that extracts a printing fluid (ink 101) from a printing nozzle (nozzle 322) in the presence of a continuous electrostatic field arranged to accelerate the extracted printing fluid toward a printing substrate (col. 5, lines 13-24, 46-50).
	While it is not clear which elements are encompassed within the scope of the claimed printer, Lee et al. appear to disclose an apparatus that is fully capable of producing a continuous electric field such that a droplet is extracted and accelerated towards a substrate.
Regarding claim 2:
	Lee et al. disclose all the limitations of claim 1, and also that the printer comprises an extraction gas nozzle (wind path 324) coaxial with and surrounding the printing nozzle (col. 8, lines 4-6 & Fig. 8) such that the extraction gas flows along an annular gap at an outer surface of the printing nozzle before being discharged from the extraction gas nozzle and converging at a tip of the printing nozzle (col. 8, lines 6-12 & Fig. 8).

Claim(s) 6, 8-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Wurz et al. (US 2010/0163647 A1).
Regarding claim 6:
	Wurz et al. disclose a printer comprising:
	a nozzle (at least part 56) having a tip (nozzle orifice 46) and being configured to supply a printing fluid at the tip for extraction from the nozzle (paragraph 10); and
	a gas discharge port (secondary air nozzles 52a/b) configured to discharge a stream of extraction gas toward a printing substrate with the tip of the nozzle in the stream of extraction gas (paragraphs 47-48 & Fig. 3), a velocity of the extraction gas being sufficient to continuously extract the printing fluid from the nozzle and carry the extracted printing fluid to the printing substrate (paragraphs 10, 47-48 & Fig. 3).
Examiner notes that limitations directed towards the particular velocity of extraction gas amounts to an intended use for the claimed printer.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the printer structure disclosed by Wurz et al. is at least capable of providing such a high velocity extraction gas.
Regarding claim 8:
	Wurz et al. disclose all the limitations of claim 6, and also that the printing fluid is pressurized in the nozzle (via pressurized gas: paragraph 47), and appears fully capable of utilizing a printing fluid having a composition that prevents the printing fluid from being forced out of the tip of the nozzle in the absence of the stream of extraction gas (at least Fig. 3).
Examiner notes that limitations directed towards the particular printing fluid composition used in combination with the claimed printer amounts to an intended use for the claimed printer.  Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the printer structure disclosed by Wurz et al. is at least capable of utilizing such a printing fluid composition.
Regarding claim 9:
	Wurz et al. disclose all the limitations of claim 6, and also that the printer comprises an extraction gas nozzle (at least the lower portion of pressure gas tube 48) that includes the gas discharge port (Fig. 3).
Regarding claim 11:
	Wurz et al. disclose all the limitations of claim 6, and also that the gas discharge port is annular and surrounds the nozzle (Fig. 3).
Regarding claim 14:
	Wurz et al. disclose all the limitations of claim 6, and also that the printer comprises an additional gas discharge port (outlet of envelope air nozzle 66) configured to provide a shroud of focusing gas around the extracted printing fluid between the nozzle and the printing substrate (paragraph 49 & Fig. 3).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Sickles (US 3698635).
Regarding claim 15 (as best understood):
	Sickles discloses a printer configured to selectively generate an electrostatic field between a printing nozzle (tube 52) and a substrate (col. 1, lines 12-19 & col. 10, lines 6-10) and to selectively provide an extraction gas along a tip of the printing nozzle (col. 9, lines 48-52 & Fig. 4) such that the printer is operable in: an aerosol mode, in which the extraction gas is provided and the electrostatic field is not generated (e.g. in the condition that the air source is ON, but no voltage is supplied from power supply 22); an e-assisted aerosol mode, in which the extraction gas is provided and the electrostatic field is generated (col. 10, lines 6-38); and an e-jet mode, in which the extraction gas is not provided an the electrostatic field is generated (e.g. in the condition that the air source is OFF, but voltage is supplied from power supply 22).
Examiner notes that limitations directed towards the particular modes in which the claimed printer may be operated amount to intended uses for the claimed printer, because the claimed printer lacks means plus function language and/or a controller configured to operate the printer according to the claimed modes.  Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the printer structure disclosed by Sickles appears fully capable of being operated in each of the described modes according to the gas/voltages applied thereto.
Regarding claim 16 (as best understood):
	Sickles discloses all the limitations of claim 15, and also that the printer comprises an electrode (annular electrode 57) circumscribing the printing nozzle (Fig. 4), wherein a voltage is applied to the electrode to generate the electrostatic field in the e-assisted aerosol mode and the e-jet mode (col. 10, lines 6-10).
Regarding claim 17 (as best understood):
	Sickles discloses all the limitations of claim 15, and also that the printer comprises a second nozzle (51) that is concentric with the printing nozzle (Fig. 4), wherein the extraction gas flows along a gap between the nozzles before flowing along the tip of the printing nozzle in the aerosol mode and the e-assisted aerosol mode (col. 10, lines 11-37 & Fig. 4).
Regarding claim 18 (as best understood):
	Sickles discloses all the limitations of claim 15, and also that the printer can be changed between the aerosol mode and the e-assisted aerosol mode by switching an electrode voltage respectively off and on (inherent to col. 10, lines 6-10 & Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurz (US 2010/0163647 A1) in view of Sickles (US 3698635).
Regarding claim 1 (as best understood):
	Wurz et al. disclose a printer configured to provide a jet of extraction gas (“pressure gas”) that extracts a printing fluid (“liquid”) from a printing nozzle (at least part 56) to accelerate the extracted printing fluid toward a printing substrate (paragraph 10).
Wurz et al. do not expressly disclose the use of a continuous electrostatic field.
	However, Sickles discloses a printer that enables discharging of a wide variety of different types of liquid materials (col. 2, lines 45-55) by utilizing pressurized gas (from air source 15) in combination with an electrostatic field to extract and accelerate printing fluid from a printing nozzle (from liquid orifice 56: col. 9, line 41 – col. 10, line 37 & Fig. 4).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Wurz et al.’s printer to utilize an electrostatic field in combination with high velocity gas for the purpose of accelerating a wide variety of printing fluids towards the substrate.
Regarding claim 2:
	Wurz et al.’s modified printer comprises all the limitations of claim 1, and Wurz et al. also discloses an extraction gas nozzle (at least the lower portion of pressure gas tube 48) coaxial with and surrounding the printing nozzle (paragraph 47 & Fig. 3) such that the extraction gas flows along an annular gap at an outer surface of the printing nozzle before being discharged from the extraction gas nozzle and converging at a tip of the printing nozzle (paragraphs 47-48 & Fig. 3).
Regarding claim 3:
	Wurz et al.’s modified printer comprises all the limitations of claim 1, and Wurz et al. also disclose a focusing nozzle (envelope air nozzle 66) that is coaxial with and surrounds the extraction gas nozzle (paragraph 49 & Fig. 3) such that a focusing gas (“envelope air”) flows along an annular gap at an outer surface of the extraction gas nozzle before being discharged from the focusing nozzle to provide a shroud of focusing gas around the extracted printing fluid between the printing nozzle and the printing substrate (paragraph 49 & Fig. 3).
Regarding claim 4:
	Wurz et al.’s modified printer comprises all the limitations of claim 1, and Sickles also discloses that the gas nozzle comprises a charged electrode (annular electrode 57) that 
Regarding claim 7:
	Wurz et al. disclose all the limitations of claim 6, but does not expressly disclose an electrode configured to provide an electrical potential.
	However, Sickles discloses a printer that enables discharging of a wide variety of different types of liquid materials (col. 2, lines 45-55) by comprising an electrode (annular electrode 57) that is configured to provide an electrical potential between the electrode and a printing substrate such that the printing fluid accelerates toward the printing substrate after extraction from the nozzle (col. 1, lines 12-19, col. 7, lines 41-45).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Wurz et al.’s printer to utilize an electrostatic field in combination with high velocity gas for the purpose of accelerating a wide variety of printing fluids towards the substrate.
Regarding claim 10:
	Wurz et al. disclose all the limitations of claim 9, but does not disclose a configuration in which the pressure gas nozzle includes an electrode configured to provide an electric potential.
	However, Sickles discloses a printer that enables discharging of a wide variety of different types of liquid materials (col. 2, lines 45-55) by comprising an electrode (annular electrode 57) that is configured to provide an electrical potential between the electrode and a printing substrate such that the printing fluid accelerates toward the printing substrate after extraction from the nozzle (col. 1, lines 12-19, col. 7, lines 41-45).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Wurz et al.’s printer to utilize an electrostatic field in combination with high 
Regarding claim 11:
	Wurz et al. disclose all the limitations of claim 9, but does not disclose a configuration in which the nozzle is electrically insulating.
	However, Sickles discloses a printer that enables discharging of a wide variety of different types of liquid materials (col. 2, lines 45-55) by comprising a nozzle (tube 26) that is electrically insulating (col. 5, lines 27-36).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Wurz et al.’s printer to utilize an electrostatic field in combination with high velocity gas for the purpose of accelerating a wide variety of printing fluids towards the substrate.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurz et al. as modified by Sickles, as applied to claim 2 above, and further in view of Burns et al. (US 5456414).
Regarding claim 5:
	Wurz et al.’s modified printer comprises all the limitations of claim 2, but does not expressly disclose that a tip of the printing nozzle is located between the extraction gas nozzle and the printing substrate.
	However, Burns et al. disclose a printer in which a printing nozzle tip (front face 18) is located between an extraction gas nozzle (air orifice 21) and a printing substrate so as to improve suction (col. 4, lines 4-17 & Fig. 1).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the printing nozzle of Wurz et al., such that the printing nozzle tip is located between the extraction gas nozzle and the printing substrate, as taught by Burns et al.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurz et al. (US 2010/0163647 A1) in view of Burns et al. (US 5456414).
Regarding claim 12:
	Wurz et al. discloses all the limitations of claim 6, but does not expressly disclose that a distance between the tip of the nozzle and the printing substrate is less than a distance between the gas discharge port and the printing substrate.
	However, Burns et al. disclose a printer in which a distance between a printing nozzle tip (front face 18) and a printing substrate is less than a distance between a gas discharge port (air orifice 21) and a printing substrate so as to improve suction (col. 4, lines 4-17 & Fig. 1).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the printing nozzle of Wurz et al., such that the printing nozzle tip is located between the extraction gas nozzle and the printing substrate, as taught by Burns et al.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853